Order, Supreme Court, New York County (Kirschenbaum, J.), entered on or about October 17, 1983, granting plaintiff’s motion for a change of venue from New York to Bronx County, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs or disbursements, and the motion denied. 11 In this personal injury action involving a pedestrian knockdown which occurred in The Bronx, plaintiff placed venue in New York County in the first instance. Some 18 months later, after discovery had been completed, including the taking of depositions in New York County of the parties and nonparty witnesses, and a note of issue filed, plaintiff sought a venue change to The Bronx, based on the convenience of material witnesses. The bare allegation that the trip from The Bronx to Manhattan involves “great trouble and expense” and “great inconvenience and hardship” for the witnesses is ludicrous on its face. In such circumstances, to grant a venue change from New York County to Bronx County, a subway ride away, constitutes an improvident exercise of discretion. Viewed realistically, this motion is nothing more than a last minute attempt at “forum shopping”. Concur — Murphy, P. J., Sullivan, Ross and Carro, JJ.